Opinion issued May 7, 2020




                                   In The

                             Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                             NO. 01-20-00086-CV
                        ———————————
                    TYRONE RICHARDS, Appellant

                                     V.

                      STATE OF TEXAS, Appellee


                 On Appeal from the 269th District Court
                          Harris County, Texas
                    Trial Court Case No. 2012-13937


                      MEMORANDUM OPINION
      Tyrone Richards, an inmate, attempts to appeal the trial court’s final judgment

signed on May 8, 2012.1

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to 90 days after the date the judgment is signed if any party timely files a motion for

new trial, motion to modify the judgment, motion to reinstate, or, under certain

circumstances, a request for findings of fact and conclusions of law. See TEX. R.

APP. P. 26.1(a). The time to file a notice of appeal may also be extended if, within

15 days after the deadline to file the notice of appeal, a party properly files a motion

for extension. See TEX. R. APP. P. 10.5(b), 26.3.

      The record reflects that the trial court signed the final judgment on May 8,

2012. The record does not reflect that appellant filed a motion for new trial. See

TEX. R. CIV. P. 329b(a). Therefore, appellant’s notice of appeal was due by June 7,

2012. See TEX. R. APP. P. 26.1.

      Appellant untimely filed his notice of appeal on January 15, 2020. Without a

timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See TEX.

R. APP. P. 25.1.




1
      In his brief filed on February 24, 2020, appellant complains about the trial court’s
      May 8, 2012 final judgment concerning forfeiture under chapter 59 of the Texas
      Code of Criminal Procedure. See TEX. CODE CRIM. PROC. art. 59.01–.14.
                                           2
      On February 25, 2020, we notified appellant that his appeal was subject to

dismissal for want of jurisdiction unless, by March 17, he filed a response showing

grounds for continuing the appeal. See TEX. R. APP. P. 42.3(a). Appellant has not

adequately responded.

      Accordingly, we dismiss the appeal for want of jurisdiction.2 See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




2
      Appellant’s notice of appeal states that he is appealing “the denial of his application
      11.07 that was mailed out . . . on 12.13.19, and denied by operation of law.” To the
      extent that Richards attempts to appeal the denial of an article 11.07 application for
      habeas relief, we lack jurisdiction over such appeal. See TEX. CODE CRIM. PROC.
      art. 11.07, §§ 3(a), 5; Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d
115, 117 (Tex. Crim. App. 2013) (orig. proceeding) (per curiam). “Article 11.07
      contains no role for the courts of appeals,” and “to complain about an action or
      inaction of the convicting court, the applicant may seek mandamus relief from the
      Court of Criminal Appeals.” In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—
      Houston [1st Dist.] 2001, orig. proceeding).
                                             3